DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 21, 35-38, 40, 42, 46, 54, 55, 57, 66, and 71-76 are pending in the application. 
Applicant’s amendment to the claims, filed on May 9, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on May 9, 2022, is acknowledged.
Applicant’s remarks filed on May 9, 2022 in response to the non-final rejection mailed on February 7, 2022 have been fully considered.  

Election/Restrictions
Claims 57 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.
Claims 42, 71, 73, and 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.
Claims 1, 7, 21, 35-38, 40, 46, 54, 55, 72, 75, and 76 are being examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Sequence Compliance
The requirements for a sequence listing have been perfected in view of the applicant’s instant amendment to the specification.


Claim Objections
The objection to claim 7 in the recitation of “80% identity to an amino acid sequence of any of SEQ ID NOs: 3-8 or 68-70” is withdrawn in view of the applicant’s instant amendment to recite, “80% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 3-8, 68, 69, and 70”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 7, 21, 35-38, 40, 46, 54, 55, 72, 75, and 76 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 (claims 7, 21, 35-38, 40, 46, 54, 55, 72, and 75 dependent therefrom) and 76 are indefinite in the recitation of “about 1,000 to about 20,000 copies” (claim 1) and “about 1,000 to about 10,000 copies” (claim 76). The term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term “about”. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertained the scope of the recited degree. It is suggested that applicant clarify the meaning of the claims, particularly with respect to the term “about”. See MPEP 2173.05(b).I. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 21, 35, 54, 55, 72, and 76 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kahvejian et al. (US 2018/0030411 A1; cited on the IDS filed on February 15, 2019; hereafter “Kahvejian”) as evidenced by UniProt Database Accession Number P06608 (November 2016, 4 pages; cited on Form PTO-892; hereafter “UniProt”). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As amended, the claims are drawn to a genetically engineered, enucleated erythroid cell comprising: 
about 1,000 to about 20,000 copies of a first exogenous polypeptide comprising a bacteria asparaginase present on the surface of the genetically engineered, enucleated erythroid cell; and 
a second exogenous polypeptide comprising a cell targeting moiety.
Regarding claims 1 and 76, claim 19 of Kahvejian recites an enucleated erythroid cell comprising on its surface at least 1,000 copies of an exogenous polypeptide comprising asparaginase, wherein the enucleated erythroid cell further comprises a second exogenous polypeptide on the cell surface, and wherein the second exogenous polypeptide binds a cancer cell. The recited second exogenous polypeptide that binds a cancer of claim 19 of Kahvejian is considered to be “a cell targeting moiety” as recited in claim 1 of this application. Claim 11 of Kahvejian recites wherein the exogenous polypeptide comprises Escherichia coli asparaginase or Erwinia chrysanthemi asparaginase.
Regarding claim 7, claim 11 of Kahvejian recites (in relevant part) the exogenous polypeptide comprising asparaginase comprises Erwinia chrysanthemi asparaginase. Evidentiary reference UniProt is cited in accordance with MPEP 2131.01.III to show that the amino acid sequence of Erwinia chrysanthemi asparaginase is the same as SEQ ID NO: 3 of this application (see Appendix at pp. 23-26 of the Office action mailed on February 7, 2022).
Regarding claims 21 and 72 of this application, claim 4 of Kahvejian recites the enucleated erythroid cell of claim 1, wherein the exogenous polypeptide further comprises a transmembrane domain, and wherein the transmembrane domain comprises the transmembrane region of a type 2 membrane protein. 
Regarding claim 35, claim 18 of Kahvejian recites the second exogenous polypeptide is an antibody, and wherein the antibody is a single chain antibody. 
Regarding claim 54, claim Kahvejian discloses a pharmaceutical composition and describes “pharmaceutical composition” as the synthetic membrane-receiver polypeptide complex suspended in a physiologically acceptable excipient (paragraph [0420]). 
Regarding claim 55, Kahvejian discloses a medical device comprising a container holding the pharmaceutical composition (paragraph [0070]).
Therefore, the genetically engineered, enucleated erythroid cell, pharmaceutical composition, and device of claims 1, 7, 21, 35, 54, 55, 72, and 76 are anticipated by Kahvejian. 

RESPONSE TO REMARKS: The applicant argues this rejection should be withdrawn because Kahvejian is not prior art under 35 U.S.C. 102(a)(2) as it falls within the exception under 35 U.S.C. 102(b)(2), since the present application and Kahvejian are commonly owned disclosures. 
The applicant’s argument is not found persuasive. It appears the applicant is attempting a prior art exception under 35 U.S.C. 102(b)(2)(C). However, the applicant’s statement fails to establish that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See MPEP 2154.02(c). As such, Kahvejian is still considered to be available as prior art under 35 U.S.C. 102(a)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36-38, 40, 46, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Kahvejian (supra) in view of Crosby et al. (Biochem. Cell Biol. Author manuscript, August 2015, 17 pages; cited on Form PTO-892 mailed on February 7, 2022; hereafter “Crosby”), and Dworzak et al. (Blood 112:3982-3988, November 2008; cited on Form PTO-892 mailed on February 7, 2022; hereafter “Dworzak”).
Regarding claims 36-38, 40, 46, and 75, claim 19 of Kahvejian recites an enucleated erythroid cell comprising on its surface at least 1,000 copies of an exogenous polypeptide comprising asparaginase, wherein the enucleated erythroid cell further comprises a second exogenous polypeptide on the cell surface, and wherein the second exogenous polypeptide binds a cancer cell.
Claim 18 of Kahvejian recites the enucleated erythroid cell of claim 17, wherein the second exogenous polypeptide is an antibody, and wherein the antibody is a single chain antibody. 
Kahvejian discloses CD20 is a cancer cell biomarker (paragraph [1503]). Kahvejian discloses expression of an exogenous anti-CD20 scFv in an erythroid cell for binding to B cells of acute lymphoblastic leukemia (Example 77, paragraphs [1580] and [1581]). 
Kahvejian does not explicitly disclose the second exogenous polypeptide is a scFv (claims 36 and 75), binds to a cell surface marker of a target cell (claim 37), the cancer cell is an acute lymphoblastic leukemia (ALL) cell (claim 40), and the cell targeting moiety specifically binds to CD20 (claim 46). 
The reference of Crosby teaches that anti-CD20 scFv recognizes the CD20 antigen on the surface of B lymphocytes and discloses the potential application of this binding interaction for targeted delivery of drugs to tumor cells (p. 8, top). Crosby teaches delivering a bioactive agent to a CD20-positive tumor cell (p. 9, bottom). 
The reference of Dworzak teaches that CD20 is an important differentiation-related antigen of B cells, and is commonly used as a marker in leukemia phenotyping (p. 3986, column 2). Dworzak teaches that CD20 is expressed in about one-half of pediatric ALL cases with B-cell precursor origin and could be upregulated to about 80-90% (p. 3982, abstract). Dworzak teaches that because CD20 is upregulated during chemotherapy, this is a simple and straightforward way to influence leukemic cells so that they acquire qualities exploitable for their eradication (p. 3987, column 2). 
In view of the teachings of Crosby and Dworzak, it would have been obvious to one of ordinary skill in the art before the effective filing date for the second exogenous polypeptide of Kahvejian to be an anti-CD20 scFv polypeptide. One would have been motivated for the second exogenous polypeptide of Kahvejian to be an anti-CD20 scFv polypeptide because Kahvejian disclosed CD20 as a cancer cell biomarker, and disclosed expression of an exogenous anti-CD20 scFv in an erythroid cell for binding to B Cells of acute lymphoblastic leukemia, Dworzak taught that CD20 is expressed in 50% and up to 80-90% of B-cells of ALL and Crosby taught anti-CD20 scFv can be used for targeted delivery of a bioactive agent to a CD20-positive tumor cell. One would have had a reasonable expectation of success to do this because Kahvejian discloses methods for expressing exogenous polypeptides in an enucleated erythroid cell, and specifically discloses expression of each of exogenous asparaginase and exogenous anti-CD20 scFv in an erythroid cell. 
Therefore, claims 36-38, 40, 46, and 75 would have been obvious to one of ordinary skill in the art before the effective filing date.  

RESPONSE TO REMARKS: The applicant argues this rejection should be withdrawn because Kahvejian is only available as prior art under 35 U.S.C. 102(a)(2) and Kahvejian falls within the prior art exception under 35 U.S.C. 102(b)(2).
The applicant’s argument is not found persuasive. As stated above, it appears the applicant is attempting a prior art exception under 35 U.S.C. 102(b)(2)(C), yet the applicant’s statement fails to establish that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See MPEP 2154.02(c). As such, Kahvejian is still considered to be available as prior art under 35 U.S.C. 102(a)(2).

Claims 1, 7, 21, 54, 55, 72, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Kahvejian et al. (US 2015/0306212 A1; cited on the IDS filed on February 15, 2019; hereafter “Kahvejian-2”) as evidenced by UniProt (supra). 
As amended, the claims are drawn to a genetically engineered, enucleated erythroid cell comprising: 
about 1,000 to about 20,000 copies of a first exogenous polypeptide comprising a bacteria asparaginase present on the surface of the genetically engineered, enucleated erythroid cell; and 
a second exogenous polypeptide comprising a cell targeting moiety.
Regarding claims 1 and 76, the reference of Kahvejian-2 discloses enucleated erythroid cells comprising a “receiver polypeptide” that is functionally active when the enucleated erythroid cells are administered to the circulatory system of a subject (paragraph [0250]). Kahvejian-2 discloses such cells as a “synthetic membrane-receiver polypeptide complex” (paragraph [0581]). Kahvejian-2 discloses the functional erythroid cell comprises at least 1,000 copies or at least 10,000 copies of the receiver polypeptide per cell (paragraph [0259]). Kahvejian-2 discloses the embodiment of the receiver polypeptide being displayed on the cell surface (paragraphs [0262] and [0507]). 
Kahvejian-2 discloses tumor cells lack the ability to synthesize L-asparagine and rely on their local environment for the amino acid (paragraph [1222]). Kahvejian-2 discloses asparaginase is used to decrease local asparagine levels to treat acute lymphoblastic leukemia and acute myeloid leukemia (paragraph [0567]). Kahvejian-2 discloses asparaginase is an enzyme that can be isolated from both Escherichia coli and Erwinia chrysanthemi (paragraph [1222]). Kahvejian-2 discloses erythroid cells comprising an asparaginase receiver polypeptide, which may be used to treat subjects that exhibit or are diagnosed with acute lymphoblastic leukemia (ALL) (paragraph [1221]). Kahvejian-2 discloses erythroid cells expressing an exogenous asparaginase for treatment of a patient diagnosed with ALL (Example 83, paragraphs [1602] to [1604]). 
Kahvejian-2 discloses the receiver polypeptide is encoded by an exogenous nucleic acid (paragraphs [0050] and [0257]) and discloses methods for expressing exogenous polypeptides (paragraphs [0581] to [0583]). 
Kahvejian-2 discloses the synthetic membrane-receiver polypeptide complex comprises at least one polypeptide that is not the receiver, wherein the non-receiver polypeptide targets the synthetic membrane-receiver complex to particular cells (paragraphs [0486] and [0487]). 
The difference between Kahvejian-2 and claims 1 and 76 is that Kahvejian-2 does not explicitly disclose co-expressing in the same erythroid cell a combination of asparaginase and a non-receiver polypeptide that targets the synthetic membrane-receiver complex to particular cells. However, in view of the teachings of Kahvejian-2, it would have been obvious to one of ordinary skill in the art before the effective filing date to co-express a combination of asparaginase and a non-receiver polypeptide that targets the synthetic membrane-receiver complex to tumor cells. One would have been motivated to do this in order to deliver the asparaginase to tumor cells because Kahvejian-2 discloses that asparaginase decreases local asparagine levels of tumor cells to treat ALL. One would have had a reasonable expectation of success to co-express a combination of asparaginase and a non-receiver polypeptide that targets the synthetic membrane-receiver complex to tumor cells because Kahvejian-2 discloses methods for expressing exogenous polypeptides. 
Regarding claim 7, Kahvejian-2 discloses that asparaginase is an enzyme that can be isolated from Erwinia chrysanthemi. Kahvejian-2 does not disclose the amino acid sequence of Erwinia chrysanthemi asparaginase. Evidentiary reference UniProt is cited to show that the amino acid sequence of Erwinia chrysanthemi asparaginase is the same as SEQ ID NO: 3 of this application (see Appendix at pp. 23-26 of the Office action mailed on February 7, 2022).
Regarding claim 21, Kahvejian-2 discloses a fusion receiver polypeptide that interacts with lipid layer via a transmembrane polypeptide (paragraph [0369] and discloses exogenous expression of surface proteins on enucleated erythroid cells, including fusions to membrane proteins (paragraph [1354]). Kahvejian-2 also discloses the receiver polypeptide comprises an anchor domain (A domain), which is a transmembrane domain (paragraphs [0508] and [0519]). 
Regarding claim 54, Kahvejian-2 discloses a pharmaceutical composition comprising the synthetic membrane-receiver polypeptide complex (paragraph [0015]). Kahvejian-2 describes “pharmaceutical composition” as the synthetic membrane-receiver polypeptide complex suspended in a physiologically acceptable excipient (paragraph [0420]). 
Regarding claim 55, Kahvejian-2 discloses a medical device comprising a container holding the pharmaceutical composition (paragraph [0070]).
Regarding claim 72, Kahvejian-2 discloses a fusion receiver polypeptide that interacts with lipid layer via a transmembrane polypeptide (paragraph [0369] and discloses exogenous expression of surface proteins on enucleated erythroid cells, including fusions to type II membrane proteins (paragraph [1354]). Kahvejian-2 also discloses the receiver polypeptide comprises an anchor domain (A domain), which is a transmembrane domain of a type 2 transmembrane protein (paragraphs [0508] and [0519]). 
Therefore, claims 1, 7, 21, 54, 55, 72, and 76 would have been obvious to one of ordinary skill in the art before the effective filing date.  

RESPONSE TO REMARKS: The applicant argues the rejection should be withdrawn as the claims cells provide for the unexpected result of a similar pharmacokinetic profile in mice to that of control mRBCs and no significant elevation in serum anti-asparaginase titers in mice as compared to control mRBCs, citing to Example 6 of the specification. The applicant argues that these unexpected effects would not have been expected in view of Kahvejian-2 and UniProt because Kahvejian-2 and UniProt do not describe relevant data regarding a genetically engineered, enucleated erythroid cell comprising about 1,000 to about 20,000 copies of an exogenous polypeptide comprising a bacterial asparaginase present on the surface of the genetically engineered, enucleated erythroid cell. 
The applicant’s argument is not found persuasive. According to MPEP 716.02(e), evidence of unexpected results must compare the claimed invention with the closest prior art. The applicant relies on the results of Example 6 of the specification to support an unexpected result. However, the closest prior art is Kahvejian-2 and Example 6 does not appear to compare the applicant’s claimed invention with Kahvejian-2 (or any other prior art of record). At least because the applicant does not compare the claimed invention with the closest prior art, the applicant has failed to establish the results are unexpected (MPEP 716.02(b)).  
Also, according to MPEP 716.02(d), unexpected results must be commensurate in scope with the claimed invention. The applicant relies on the results of Example 6 of the specification to establish an unexpected result. The alleged unexpected results of Example 6 are based on mRBCs labeled with 500 or 10,000 copies of Erwinia chrysanthemi asparaginase per cell. In this case, the applicant’s result is not commensurate in scope with the claimed invention because the claims recite any enucleated erythroid cell, recite up to about 20,000 copies, and recite any bacterial asparaginase and there is no evidence that the applicant’s result would be expected to extend to any enucleated erythroid cell (other than mouse RBCs) using any number of bacterial asparaginase copies above about 10,000 copies per cell (up to about 20,000 copies) and using any bacterial asparaginase (other than Erwinia chrysanthemi asparaginase). At least because the applicant’s alleged unexpected result is not commensurate in scope with the claimed invention, the applicant’s alleged unexpected result fails to rebut a prima facie case of obviousness. 

Claims 1, 7, 21, 35-38, 40, 46, 54, 55, 72, 75, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Kahvejian-2 (supra) in view of Crosby (supra) and Dworzak (supra) and as evidenced by UniProt (supra).
As amended, the claims are drawn to a genetically engineered, enucleated erythroid cell comprising: 
about 1,000 to about 20,000 copies of a first exogenous polypeptide comprising a bacteria asparaginase present on the surface of the genetically engineered, enucleated erythroid cell; and 
a second exogenous polypeptide comprising a cell targeting moiety.
Regarding claims 1, 35-38, 40, 46, 75, and 76, the reference of Kahvejian-2 discloses enucleated erythroid cells comprising a “receiver polypeptide” that is functionally active when the enucleated erythroid cells are administered to the circulatory system of a subject (paragraph [0250]). Kahvejian-2 discloses such cells as a “synthetic membrane-receiver polypeptide complex” (paragraph [0581]). Kahvejian-2 discloses the functional erythroid cell comprises at least 1,000 copies or at least 10,000 copies of the receiver polypeptide per cell (paragraph [0259]). Kahvejian-2 discloses the embodiment of the receiver polypeptide being displayed on the cell surface (paragraphs [0262] and [0507]). 
Kahvejian-2 discloses tumor cells lack the ability to synthesize L-asparagine and rely on their local environment for the amino acid (paragraph [1222]). Kahvejian-2 discloses asparaginase is used to decrease local asparagine levels to treat acute lymphoblastic leukemia and acute myeloid leukemia (paragraph [0567]). Kahvejian-2 discloses asparaginase is an enzyme that can be isolated from both Escherichia coli and Erwinia chrysanthemi (paragraph [1222]). Kahvejian-2 discloses erythroid cells comprising an asparaginase receiver polypeptide, which may be used to treat subjects that exhibit or are diagnosed with acute lymphoblastic leukemia (ALL) (paragraph [1221]). Kahvejian-2 discloses erythroid cells expressing an exogenous asparaginase for treatment of a patient diagnosed with ALL (Example 83, paragraphs [1602] to [1604]). 
Kahvejian-2 discloses the receiver polypeptide is encoded by an exogenous nucleic acid (paragraphs [0050] and [0257]) and discloses methods for expressing exogenous polypeptides (paragraphs [0581] to [0583]). 
Kahvejian-2 discloses the synthetic membrane-receiver polypeptide complex comprises at least one polypeptide that is not the receiver, wherein the non-receiver polypeptide targets the synthetic membrane-receiver complex to particular cells (paragraphs [0486] and [0487]). 
Kahvejian-2 discloses CD20 is a cancer cell biomarker (paragraph [1505]). Kahvejian-2 discloses expression of an exogenous anti-CD20 scFv in an erythroid cell for binding to B cells of acute lymphoblastic leukemia (Example 77, paragraphs [1582] and [1583]). CD20 is considered to be a “cell surface marker” in claim 37. 
Regarding claim 7, Kahvejian-2 discloses that asparaginase is an enzyme that can be isolated from Erwinia chrysanthemi. Kahvejian-2 does not disclose the amino acid sequence of Erwinia chrysanthemi asparaginase. Evidentiary reference UniProt is cited to show that the amino acid sequence of Erwinia chrysanthemi asparaginase is the same as SEQ ID NO: 3 of this application (see Appendix at pp. 23-26 of the Office action mailed on February 7, 2022).
Regarding claim 21, Kahvejian-2 discloses a fusion receiver polypeptide that interacts with lipid layer via a transmembrane polypeptide (paragraph [0369] and discloses exogenous expression of surface proteins on enucleated erythroid cells, including fusions to membrane proteins (paragraph [1354]). Kahvejian-2 also discloses the receiver polypeptide comprises an anchor domain (A domain), which is a transmembrane domain (paragraphs [0508] and [0519]). 
Regarding claim 54, Kahvejian-2 discloses a pharmaceutical composition comprising the synthetic membrane-receiver polypeptide complex (paragraph [0015]). Kahvejian-2 describes “pharmaceutical composition” as the synthetic membrane-receiver polypeptide complex suspended in a physiologically acceptable excipient (paragraph [0420]). 
Regarding claim 55, Kahvejian-2 discloses a medical device comprising a container holding the pharmaceutical composition (paragraph [0070]).
Regarding claim 72, Kahvejian-2 discloses a fusion receiver polypeptide that interacts with lipid layer via a transmembrane polypeptide (paragraph [0369] and discloses exogenous expression of surface proteins on enucleated erythroid cells, including fusions to type II membrane proteins (paragraph [1354]). Kahvejian-2 also discloses the receiver polypeptide comprises an anchor domain (A domain), which is a transmembrane domain of a type 2 transmembrane protein (paragraphs [0508] and [0519]). 
The difference between Kahvejian-2 and the claimed invention is that Kahvejian-2 does not disclose anti-CD20 scFv polypeptide as a non-receiver polypeptide that targets the synthetic membrane-receiver complex to particular cells.
Regarding an anti-CD20 scFv for targeting to particular cells, the reference of Crosby teaches that anti-CD20 scFv recognizes the CD20 antigen on the surface of B lymphocytes and discloses the potential application of this binding interaction for targeted delivery of drugs to tumor cells (p. 8, top). Crosby teaches delivering a bioactive agent to a CD20-positive tumor cell (p. 9, bottom). 
The reference of Dworzak teaches that CD20 is an important differentiation-related antigen of B cells, and is commonly used as a marker in leukemia phenotyping (p. 3986, column 2). Dworzak teaches that CD20 is expressed in about one-half of pediatric ALL cases with B-cell precursor origin and could be upregulated to about 80-90% (p. 3982, abstract). Dworzak teaches that because CD20 is upregulated during chemotherapy, this is a simple and straightforward way to influence leukemic cells so that they acquire qualities exploitable for their eradication (p. 3987, column 2). 
In view of the combination of Kahvejian-2, Crosby, and Dworzak, it would have been obvious to one of ordinary skill in the art before the effective filing date for the non-receiver polypeptide that targets the synthetic membrane-receiver complex to particular cells to be an anti-CD20 scFv polypeptide. Kahvejian-2 already disclosed erythroid cells expressing an exogenous asparaginase receiver polypeptide for treatment of ALL, disclosed additionally expressing a non-receiver polypeptide that targets the synthetic membrane-receiver complex to particular cells, disclosed CD20 as a cancer cell biomarker, and disclosed expression of an exogenous anti-CD20 scFv in an erythroid cell for binding to B Cells of acute lymphoblastic leukemia. Given Kahvejian-2’s teaching that CD20 is a cancer cell biomarker, Dworzak’s teachings that CD20 is expressed in 50% and up to 80-90% of B-cells of ALL and Crosby’s teachings that anti-CD20 scFv can be used for targeted delivery of a bioactive agent to a CD20-positive tumor cell, one would have been motivated to modify Kahvejian-2’s erythroid cells expressing an exogenous asparaginase receiver to co-express anti-CD20 scFv for targeted delivery to CD20-positive B-cells of ALL. One would have had a reasonable expectation of success to do this because Kahvejian-2 discloses methods for expressing exogenous polypeptides in an enucleated erythroid cell, and specifically discloses expression of each of exogenous asparaginase and exogenous anti-CD20 scFv in an erythroid cell. 
Therefore, claims 1, 7, 21, 35-38, 40, 46, 54, 55, 72, 75, and 76 would have been obvious to one of ordinary skill in the art before the effective filing date.  

RESPONSE TO REMARKS: The applicant reiterates the alleged unexpected results and that unexpected results would not have been expected in view of Kahvejian-2 and UniProt.
The applicant’s argument is not found persuasive. As stated above, because the applicant has failed to compare the claimed invention with the closest prior art and because the applicant’s alleged unexpected result is not commensurate in scope with the claimed invention, the applicant has failed to establish the results are unexpected (MPEP 716.02(b)) and the applicant’s alleged unexpected result fails to rebut a prima facie case of obviousness. 

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 21, 35, 72, and 76 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 4, 11, 18, and 19 of U.S. Patent No. 10,329,531 B2 (‘531 patent) as evidenced by UniProt (supra).
Regarding claims 1 and 76 of this application, claim 19 of the ‘531 patent recites an enucleated erythroid cell comprising on its surface at least 1,000 copies of an exogenous polypeptide comprising asparaginase or a functional fragment thereof, wherein the enucleated erythroid cell was made by a process comprising introducing an exogenous nucleic acid encoding the exogenous polypeptide into a nucleated erythroid cell precursor, wherein the enucleated erythroid cell further comprises a second exogenous polypeptide on the cell surface, and wherein the second exogenous polypeptide binds a cancer cell; and
claim 11 of the ‘531 patent recites (in relevant part) the enucleated erythroid cell of claim 1, wherein the exogenous polypeptide comprises either Escherichia coli asparaginase or Erwinia chrysanthemi asparaginase. 
The recited second exogenous polypeptide that binds a cancer of claim 19 of the ‘531 patent is considered to be “a cell targeting moiety” as recited in claim 1 of this application. 
Regarding claim 7 of this application, the claims of the patent do not recite the amino acid sequence of Erwinia chrysanthemi asparaginase. Evidentiary reference UniProt is cited to show that the amino acid sequence of Erwinia chrysanthemi asparaginase is the same as SEQ ID NO: 3 of this application (see Appendix at pp. 23-26 of the Office action mailed on February 7, 2022).
Regarding claims 21 and 72 of this application, claim 4 of the ‘531 patent recites the enucleated erythroid cell of claim 1, wherein the exogenous polypeptide further comprises a transmembrane domain, and wherein the transmembrane domain comprises the transmembrane region of a type 2 membrane protein. 
Regarding claim 35 of this application, claim 18 of the ‘531 patent recites the enucleated erythroid cell of claim 17, wherein the second exogenous polypeptide is an antibody, and wherein the antibody is a single chain antibody. 
Therefore, the genetically engineered, enucleated erythroid cell of claims 1, 7, 21, 35, 72, and 76 of this application is unpatentable over claims 4, 11, 18, and 19 of the ‘531 patent. 

Claims 36-38, 40, 46, 54, 55, and 75 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 11, 18, 19, and 27 of U.S. Patent No. 10,329,531 B2 (‘531 patent) in view of Kahvejian-2 (supra), Crosby (supra), and Dworzak (supra). 
Regarding claims 36-38, 40, and 46 of this application, claim 19 of the ‘531 patent recites an enucleated erythroid cell comprising on its surface at least 1,000 copies of an exogenous polypeptide comprising asparaginase or a functional fragment thereof, wherein the enucleated erythroid cell was made by a process comprising introducing an exogenous nucleic acid encoding the exogenous polypeptide into a nucleated erythroid cell precursor, wherein the enucleated erythroid cell further comprises a second exogenous polypeptide on the cell surface, and wherein the second exogenous polypeptide binds a cancer cell; and
claim 11 of the ‘531 patent recites (in relevant part) the enucleated erythroid cell of claim 1, wherein the exogenous polypeptide comprises either Escherichia coli asparaginase or Erwinia chrysanthemi asparaginase. 
Claim 18 of the ‘531 patent recites the enucleated erythroid cell of claim 17, wherein the second exogenous polypeptide is an antibody, and wherein the antibody is a single chain antibody. 
The claims of the ‘531 patent do not recite the limitations of claims 36, 37, 40, 46, and 75 of this application.  
The reference of Kahvejian-2 discloses CD20 is a cancer cell biomarker (paragraph [1505]). Kahvejian-2 discloses expression of an exogenous anti-CD20 scFv in an erythroid cell for binding to B cells of acute lymphoblastic leukemia (Example 77, paragraphs [1582] and [1583]). 
the reference of Crosby teaches that anti-CD20 scFv recognizes the CD20 antigen on the surface of B lymphocytes and discloses the potential application of this binding interaction for targeted delivery of drugs to tumor cells (p. 8, top). Crosby teaches delivering a bioactive agent to a CD20-positive tumor cell (p. 9, bottom). 
The reference of Dworzak teaches that CD20 is an important differentiation-related antigen of B cells, and is commonly used as a marker in leukemia phenotyping (p. 3986, column 2). Dworzak teaches that CD20 is expressed in about one-half of pediatric ALL cases with B-cell precursor origin and could be upregulated to about 80-90% (p. 3982, abstract). Dworzak teaches that because CD20 is upregulated during chemotherapy, this is a simple and straightforward way to influence leukemic cells so that they acquire qualities exploitable for their eradication (p. 3987, column 2). 
In view of the teachings of Kahvejian-2, Crosby, and Dworzak, it would have been obvious to one of ordinary skill in the art before the effective filing date for the second exogenous polypeptide of the claims of the ‘531 patent to be an anti-CD20 scFv polypeptide. One would have been motivated for the second exogenous polypeptide of the claims of the ‘531 patent to be an anti-CD20 scFv polypeptide because Kahvejian-2 disclosed CD20 as a cancer cell biomarker, and disclosed expression of an exogenous anti-CD20 scFv in an erythroid cell for binding to B Cells of acute lymphoblastic leukemia, Dworzak taught that CD20 is expressed in 50% and up to 80-90% of B-cells of ALL and Crosby taught anti-CD20 scFv can be used for targeted delivery of a bioactive agent to a CD20-positive tumor cell. One would have had a reasonable expectation of success to do this because Kahvejian-2 discloses methods for expressing exogenous polypeptides in an enucleated erythroid cell, and specifically discloses expression of each of exogenous asparaginase and exogenous anti-CD20 scFv in an erythroid cell. 
Regarding claim 54 of this application, claim 27 of the ‘531 patent recites a pharmaceutical composition comprising the enucleated erythroid cell, however, does not recite a pharmaceutically acceptable excipient.
Regarding claim 55 of this application, the claims of the ‘531 patent do not recite the limitations of claim 55.  
Kahvejian-2 acknowledges that a “pharmaceutical composition” may comprise a physiologically acceptable excipient (paragraph [0420]) and discloses a medical device comprising a container holding a pharmaceutical composition (paragraph [0070]).
In view of the teachings of Kahvejian-2, it would have been obvious to one of ordinary skill in the art before the effective filing date for the pharmaceutical composition of claim 27 of the ‘531 patent to comprise a physiologically acceptable excipient, and to make a device comprising the pharmaceutical composition. One would have been motivated to and would have had a reasonable expectation of success to do this because of the express teachings of Kahvejian-2. 
Therefore, the genetically engineered, enucleated erythroid cell, the pharmaceutical composition, and device of claims 36-38, 40, 46, 54, and 55 of this application are unpatentable over claims 11, 18, 19, and 27 of the ‘531 patent in view of Kahvejian-2, Crosby, and Dworzak. 

RESPONSE TO REMARKS: The applicant requests that the obviousness-type double patenting rejections be held in abeyance until indication of allowable subject matter has been received. The applicant’s request is acknowledged. 

Conclusion
Status of the claims:
Claims 1, 7, 21, 35-38, 40, 42, 46, 54, 55, 57, 66, and 71-76 are pending in the application.
Claims 42, 57, 66, 71, 73, and 74 are withdrawn from consideration.
Claims 1, 7, 21, 35-38, 40, 46, 54, 55, 72, 75, and 76 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656